Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In the claim set filed on 12/21/2021, Applicant has submitted a set where claims are indicated with status identifiers, where claims 1-10 and 18 are indicated as ‘Previously Presented’ and claims 11-17 are ‘Canceled’.  There is no mention of claim 19.  In the remarks filed on 12/21/2021, Applicant indicates that claim 19 has been cancelled, but is not indicated on the claim set sheet.  
For examination purposes, the examiner interprets claim 19 to be cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 9 and 10: Cancelled
This application is in condition for allowance except for the presence of claims 9 and 10 directed to methods non-elected without traverse.  Accordingly, claims 9 and 10 been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat No. 10,105,707 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Reference Brevnov et al. (US 2011/0146418 A1, provided on IDS 9/20/2018) describes most of the limitations of independent claims 1, however fails to teach or suggest that "containing wall integral to the body and provided with at least a selective passage portion integral to the body”.
Although there is motivation to make a structure integral (MPEP 2144.04(V)(B)), in this case Brevnov cannot be considered obvious since it would have required at least a modification of two separate elements with different material, structure and thickness into a single element (maintaining the function of both, which is not obvious according to MPEP 2144.04, II) and also making such assembly of two elements seamlessly or monolithically with a third element (the lateral wall) having also different structure, material and thickness from the other two elements.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 1-8 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner






/CHRISTINE T MUI/Primary Examiner, Art Unit 1797